Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 1 of 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JD1, JD2, and JD3,
PLAINTIFFS,
COMPLAINT
_ AND JURY DEMAND
Vv. Civil Action No.

CANISIUS COLLEGE,
NATHAN HUCKLE, WILLIAM MAHER,
and DONOVAN GLAVIN,
DEFENDANTS.

 

Plaintiffs, JD1, JD2, and JD3, allege as follows:
THE PARTIES

Plaintiff JDlis a natural person with a place of residence in Buffalo, NY. She was a student
athlete at Defendant Canisius College (“Canisius”) from August 2017 to February 2019.
Plaintiff JD1 ran indoor and outdoor track in High School and earned numerous accolades
including team MVP (2014), All-League for 1500m and 3000m, All-Greater Rochester 2013,
Monroe County 1 Team, Monroe County 2"! Team, and Team Captain. Plaintiff JD1 also
played soccer.

Plaintiff JD1 was recruited by numerous NCAA Division I, II, and III cross-country and track
and field programs, including Lipscomb University, St. John’s University, SUNY Geneseo,
and Siena College, among others, for track and field and cross country before choosing to
attend Canisius. Plaintiff JD1 was also recruited by numerous NCAA Division I, IJ, and II
colleges for soccer, including St. John Fisher, Nazareth College, LeMoyne College, Wells
College, SUNY Buffalo State, Hamilton College, RIT, Niagara University, SUNY Potsdam,

SUNY Canton, and Clarkson University.
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 2 of 30

At Canisius, in her freshman year (2017-2018) Plaintiff D1 placed in the top 20 in the 3000
meter at the MAAC Outdoor Track & Field Championships, finished in the top 15 in the 1000
meter during the Brockport Multi and Invitational, and finished in the top 20 in the
Canisius Alumni Classic. During her sophomore year (2018-2019) she finished in the top 120
at the National Catholic Invitational, placed in the top 10 at the Little Three Championship,
finished in the top 50 at the MAAC Championship, and was selected to the MAAC AIl-
Academic Team for the 2018 season.

Plaintiff JD2 is a natural person with a place of residence in Buffalo, NY. She was a student-
athlete at Defendant Canisius College from 2016 to 2019. In high school, Plaintiff JD2 was
cross country/outdoor track team captain 2015, and earned numerous accolades, including Tri-
Valley first team all-star 2012-2015, New York all-state elite 2014 & 2015, won several
Section III Class B event championships in 2014 and 2015, Junior Olympic All-American 2014
& 2015, All-CNY girls cross country team, Tri-Valley first team 2014 & 2015 outdoor track,
2016 Boilermaker 15K Scholarship, and was invited to compete at the 2015 Down Under
International Games in Australia and the 2015 High Peaks Elite Distance Camp in Lake Placid,
NY.

Plaintiff JD2 was recruited by numerous NCAA Division I, II, and II cross country and track
and field programs, receiving scholarship offers for some of these programs, including Cornell
University, University of Massachusetts, University of Maryland-Baltimore College,
University of Massachusetts Lowell, SUNY at Albany, Eastern Michigan University,
University of Dayton, Siena College, University of North Carolina Asheville, Lipscomb
University, SUNY at Buffalo, St. John’s University, Stonehill College, Haverford College,

Brandeis University, Occidental College, Niagara University, Manhattanville College, Ithaca
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 3 of 30

College, SUNY Jefferson, Shenandoah University, Dickinson College, St. Lawrence
University, Hilbert College, Utica College, SUNY College at Brockport, Oswego State, and
Southern New Hampshire University before choosing to attend Canisius.

At Canisius, in her freshman season (2016-2017), Plaintiff JD2 placed in the top 5 at the Little
Three Championship (5K), finished in the top 10 at the YSU National Invite (Indoor, DMR),
placed second at the Nazareth ROC City Track & Field Classic (Outdoor, 5000), finished in
the top three at the Buffalo Track & Field Invite (Outdoor, 3000s). In her sophomore season
(2017-2018), placed in the top five in the 1000 meter run during the YSU Mid Major Invite,
and finished in the top in the Little Three Championship. In her junior season (2018-2019),
she finished in the top 120 in National Catholic Invitational, placed in the top 15 at Little 3
Championship, and finished in the top 50 at the MAAC Championship.

Plaintiff JD3 is a natural person with a place of residence in Western New York. She was a
student-athlete at Defendant Canisius College from August 2018 to June 2019. Prior to her
time at Canisius, Plaintiff JD3 was a star athlete on her high school team. She was 2017 &
2018 Team Captain, earned numerous state wide honors, was named Outstanding Athlete of
her high school for her junior and senior seasons, won multiple Sectional titles, and set more
than a dozen school records.

Plaintiff JD3 was recruited by and received scholarship offers from numerous NCAA Division
I cross country and track and field programs, including Siena University, Boston College,
Northeastern University, Lehigh University, University of Vermont, SUNY at Buffalo, Penn
State University, Duquesne University, and St. John’s University for track and field and cross

country before choosing to attend Canisius.
10.

11.

12.

13.

14.

15.

16.

17.

18.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 4 of 30

Plaintiff JD3 transferred from Canisius to attend another school for the Spring 2020 semester
due to the trauma she endured.

Defendant Canisius College (“Defendant Canisius”) is a Jesuit College located at 2001 Main
Street, Buffalo, NY 14208.

Defendant Nathan Huckle (“Defendant Huckle”) at all relevant times was and is an employee
of Defendant Canisius and the head coach of its Cross-Country/Track and Field Team.
Defendant William Maher (“Defendant Maher’’) at all relevant times was and is an employee
of Defendant Canisius and has been the Athletic Director since 2005. Defendant Maher hired
Defendant Huckle to coach the running program at Canisius.

Donovan Glavin (“Defendant Glavin”) was a student-athlete at Defendant Canisius from

August 2016 to December 2018.

JURISDICTION AND VENUE
The Plaintiffs’ legal claims are based on alleged violations of 20 U.S.C. § 1681, et seq., its
interpreting regulations, and Department of Education/Office of Civil Rights policies.
Jurisdiction is conferred pursuant to 28 U.S.C. §§ 1331, 1343(3), and 1343(4).
Jurisdiction for declaratory and other relief is invoked pursuant to 28 U.S.C. §§ 2201 and 2202.
Venue in this action is proper pursuant to 28 U.S.C. § 1391 as a substantial part of the events,
acts or omissions giving rise to Plaintiffs’ claims occurred in this district.
This court has subject matter jurisdiction.

FACTUAL ALLEGATIONS

Defendant Canisius College and Defendant Maher hired Defendant Huckle around 2010-2011

and failed to conduct a sufficient inquiry or investigation into his background. He was hired
19.

20.

21.

22.

23.

24.

25.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 5 of 30

despite the availability of publicly-available information that should have led to a deeper
investigation into his appropriateness as the head coach of a co-ed program.

At relevant times, Plaintiffs JD1, JD2, and JD3, and Defendant Glavin were all student-athletes
at Defendant Canisius College.

Plaintiff JD1 was a student-athlete at Canisius from August 2017 to February 2019. She was
a student at Canisius until 2019. She later transferred to another school as a result of the
Defendants’ conduct.

Plaintiff JD2 was a student-athlete at Canisius College from August 2016 to February 2019.
She was a student at Defendant Canisius starting in 2016 and has since graduated. She was
forced to cease participating in the Canisius cross country and track and field team as a result
of the Defendants’ conduct.

Plaintiff JD3 was a student-athlete at Canisius College from August 2018 to June 2019. She
left Canisius and transferred to another school as a result of the Defendants’ conduct.
Donovan Glavin was a student-athlete from August 2016 until he was suspended from the
Cross-Country/Track and Field team when the plaintiffs’ allegations were substantiated. Upon
information and belief, Donovan Glavin continued as a student at Defendant Canisius.
Defendant Huckle began coaching the cross-country/track and field team at Defendant
Canisius in 2011. He is currently the head coach of that team.

Plaintiffs were irreparably harmed through the discriminatory, harassing, negligent and illegal

actions of Defendants Canisius College, Nathan Huckle, William Maher, and Donovan Glavin.
26.

27.

28.

29.

30.

31.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 6 of 30

Discrimination, Harassment, and Sexual Assault Against Female Athletes
on the Canisius Cross-Country/Track and Field Team

Upon information and belief, beginning at least in or around 2011 and at all relevant times,
Defendants Canisius, Huckle and Maher directed, controlled, managed, and conducted the
Canisius College Cross-Country/Track and Field Team in a manner which was hostile and
discriminatory toward women and lesbians, and which fostered, promoted and condoned
harassment, abuse and even sexual assault against women and lesbians.

Women and lesbians, including the Plaintiffs in this action, who resisted, opposed, criticized,
complained of, or reported this treatment, were subjected to retaliation by defendants for doing
sO.

At all relevant times, Canisius had a single Cross-Country/Track and Field Team for both men
and women. Men and women on the team were coached by one head coach, Defendant Huckle,
and were required to practice and train together. Resources were not allocated equally between
men and women on the team.

The Defendants’ actions and failures to act caused the Cross-Country/Track and Field Team
at Defendant Canisius to be permeated with an environment where female team members were
treated as inferior to their male counterparts. The female athletes were regularly singled out,
harassed, mocked, and embarrassed in front of the team.

Female and lesbian athletes, including the Plaintiffs, were relentlessly called out by Defendant
Huckle in front of the entire team and made to repeat drills and practice workouts.

This was humiliating for those athletes. Defendant Huckle did not subject male athletes to this

harassment nor were males singled out in this fashion.
32.

33,

34.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 7 of 30

In one instance in spring 2018 Defendant Huckle yelled at Plaintiff JD2 in front of everyone
for wearing a raincoat inside. It was raining that day and the teams were going to run outside.
Defendant Huckle forced Plaintiff JD2 to take it off. This was embarrassing for Plaintiff JD2.
In another instance, Plaintiff JD2 was required to take a personality test alone in Defendant
Huckle's office in the fall of 2018. She was the only one that he required take this test.
Defendant Huckle told her the results of that test indicated their personalities “were not
compatible.” He was condescending to Plaintiff JD2, telling her that he thought she would be
the “rebel” personality, a personality which he thought was undesirable.

As a further example, on September 14, 2018 Plaintiffs JD1 and JD2 attended the National
Catholic Cross-Country invitational with the team. After the race Defendant Huckle pulled
Plaintiffs JD1 and JD2 outside of the team bus (where most of the team was) and publicly
chastised Plaintiffs JD1 and JD2. Defendant Huckle pointed at Plaintiffs JD1 and JD2 and
said that they were bad for his team and their relationship was bad for the team. Plaintiffs JD1
and JD2 are in a same-sex relationship which Defendant Huckle did not approve of. He also
said that Plaintiffs JD1 and JD2 secluded themselves from the team and that they did not
include people in their relationship. Defendant Huckle told Plaintiffs JD1 and JD2 that they
“needed to be more like” a certain heterosexual couple on the team who had been broken up
for a while, and that Plaintiffs JD1 and JD2 should base their relationship off of that other
heterosexual relationship so that Plaintiffs JD1 and JD2 could be better for the team. Defendant
Huckle was aggressive and rude during this confrontation, embarrassing and verbally
intimidating Plaintiffs JD1 and JD2. They both felt extremely upset, undervalued, and
demeaned as members of the team after this and did not feel welcome on the team bus any

longer.
35,

36.

37.

38.

39.

40.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 8 of 30

Male athletes were given Nike apparel, but the women on the team were not.

Defendant Huckle would focus his coaching time and effort on the male team members, and
did not give equal time, effort or attention to the women.

During certain segments of team practice, Defendant Huckle would forbid the women from
talking and would scream at them if they talked, while at the same time allowing the men to
talk.

Defendant Huckle violated NCAA policy by forcing athletes.to share beds for away meets and
discriminated against female and lesbian athletes in doing so. Per NCAA mandate, each athlete
is supposed to have their own bed, with a maximum of two athletes sharing a hotel room.
Defendant Huckle arranged most rooms to have three women in them so females were forced
to share beds. For the males, the most elite runners were given their own bed and were only
placed two to aroom. Conversely, the female runners were forced to share beds unless there
happened to be an uneven number of female runners.

Furthermore, Defendant Huckle did not allow the female athletes to choose who they would
share beds with. Upon information and belief, Defendant Huckle would intentionally place
Plaintiffs JD1 and JD2 with other athletes whom they were not comfortable sharing a bed with.
Defendant Huckle knew Plaintiffs JD1 and JD2 were dating, yet he would force them to share
beds with other women.

On one occasion, an athlete was eating yogurt on the bus returning from an away meet.
Defendant Huckle accused the female athletes of spraying perfume and screamed at all the
female athletes, demanding to know who had sprayed the perfume. The scent that Defendant

Huckle found offensive came from an athlete’s yogurt and not perfume.
41.

42.

43,

44,

Case 1:21-cv-00521-GWC Document 1 Filed 04/19/21 Page 9 of 30

Defendant Huckle forced Plaintiff JD3 to engage in “guided visualizations” with him around
September and October of 2018. During these “guided visualization” sessions, Plaintiff JD3
was required to come into Defendant Huckle’s office for a one-on-one meeting. Plaintiff JD3
was directed to close the door behind her and sit down across from Defendant Huckle. She was
told to close her eyes and not open them for any reason. Plaintiff JD3 was forced to sit silently
with her eyes closed for approximately 20-30 minutes while Defendant Huckle spoke to her,
ostensibly for guided visualization exercises. She had no idea what Defendant Huckle was
doing during these sessions, as she was not permitted to open her eyes. This occurred on at
least three occasions. }

The sexual harassment and discrimination against female athletes in the Cross-Country/Track
and Field Team fostered a hostile environment which promoted and condoned other forms of
sexual abuse against female athletes, including sexual assault and rape.

For example, male athletes would engage in providing underage female athletes with alcohol
and/or marijuana in order to take advantage of them sexually once they were intoxicated.
Athletes on the Cross-Country/Track and Field Team would also engage in behavior such as
“smoking a girl up,” which meant that they would get female athletes “high” so that they could
have sex with them. This was a commonly used phrase by male athletes on the team. Upper-
class male athletes would give and buy drinks for freshmen female athletes to get them
intoxicated in the hope of taking advantage of them once the females were too intoxicated to
consent. This was a feature of the general male culture on the Cross-Country/Track and Field
Team.

Upon information and belief, some of these incidents were reported to Defendant Canisius

anonymously through Callisto, but no action was taken. Callisto involved a complainant
45.

46,

47.

48.

49,

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 10 of 30

reporting the name of the bad actor in the system, and upon information and belief, action
would only be taken if more than one complainant filed a report about an individual.

This behavior was clear to Plaintiff JD2 when she was a sophomore and observed how the
older male athletes treated the new female athletes at team parties. One of the older male
athletes would ply female athletes with alcohol and marijuana and then take the female back
to his room. Graduated male athletes would stick around and prey on new freshmen athletes
at team parties.

Most of the male athletes overall had a lack of respect for the female athletes on the team and
for women in general. Defendant Glavin, for example, stated to Plaintiff JD1: “the women’s
team did not deserve as much as the men’s because the women weren’t as good.”

Defendant Huckle dismissed the Plaintiffs’ concerns and called Plaintiffs JD1 and JD2
“disgruntled,” and stated they had an “axe to grind.”

Defendants fostered an environment that allowed male athletes to prey on female athletes.
Defendants’ lack of appropriate supervision and inaction exposed the female athletes to the

risk of sexual assault. °

Repeated Complaints and Reports About the Discrimination,
Sexual Harassment, Sexual Assault, and Rape

Canisius College has a history of mishandling allegations of sexual misconduct in the past.

https:/Avww.werz.com/article/news/education/canisius-college-under-federal-

investigation/71-128198884

10
50.

51.

52.

53.

54.

55.

56.

57.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 11 of 30

There were many reports and complaints to Canisius concerning gender discrimination, sexual
harassment, sexual assault, and even rape in connection with the Cross-Country/Track and
Field Team.

Defendants repeatedly failed to take appropriate action in response to these reports and
complaints of sexual harassment, abuse and sexual assault.

Plaintiffs JD1 and JD2 and other female athletes on the Cross-Country/Track and Field Team
repeatedly complained to Defendant Huckle about Defendant Glavin’s despicable, predatory
sexual misconduct toward other female team members, often at off-campus sanctioned team
parties.

Defendant Huckle made it known that he expected female athletes to attend these parties.
Defendant Huckle chastised Plaintiffs JD1 and JD2 for refusing to attend such parties, even
after both had been assaulted by Defendant Glavin at such parties.

Defendant Glavin sexually assaulted Plaintiff JD2 in his dorm room in Bosch Dorm Hall after
an off-campus team party on or about August 28, 2016.

Plaintiff JD2 reported this assault to an assistant coach of the Cross-Country/Track and Field
on or about September 1, 2017.

The assistant coach reported the assault to Dr. Terri Mangione, then the Title IX coordinator
for Defendant Canisius College. The assistant coach also reported this assault to Canisius
College Associate Athletic Director Tracy Murphy.

Subsequently, the assistant coach spoke with AAD Tracy Murphy more than once about these
issues in the Cross-Country/Track and Field Team, and with Lisa Liotta who replaced Tracy

Murphy sometime in the Spring of 2018.

11
58.

59.

60.

61.

62.

63.

64.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 12 of 30

Defendant Glavin sexually assaulted Plaintiff JD1 at an off-campus team party on or about
December 15, 2017.

Plaintiff JD1’s assault would never have happened to her had Defendants properly dealt with
the reports of Defendant Glavine’s assaultive conduct toward JD2.

In or about February 2018, Plaintiff JD2 again reported Defendant Glavin’s assault of her and
reported Glavin’s assault of JD1 and other aggressive, hostile and abusive conduct by Glavin
toward women to Defendant Huckle.

Upon information and belief, Defendant Huckle reported these reports of sexual assault and
other conduct by Defendant Glavin to one or more members of the Canisius College
administration, its Athletic Department, and /or its Title IX Coordinator.

Defendant Glavin again attempted to assault Plaintiff JD2 on February 25, 2017 when walking
back from an off-campus team party. He then verbally threatened her after her refusal to go
home with him, claiming that he deserved to have sex with her and that “last time wasn’t good
enough.”

In or about March 2018, Plaintiff JDland another female team member met with Defendant
Huckle to report and complain again about the inappropriate, abusive and assaultive sexual
conduct of Defendant Glavin. In words or substance, Defendant Huckle told them “I can’t kick
someone off the team for being a jackass” and suggested they make the women coming into
the team as freshmen in the Fall of 2018 aware of their concerns.

Thereafter, in or about May 2018, Defendant Huckle held an end of the year meeting with only
the female team members and directed them not to say anything about Defendant Glavine’s
assaultive and predatory conduct to the incoming freshmen women in the Fall, but instead to

let them make up their own minds.

12
65.

66.

67.

68.

69.

70.

71.

72.

73.

74.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 13 of 30

In August 2018 Plaintiff JD3 arrived on the Canisius College Campus as a 17 year-old
freshman member of the Cross-Country/Track and Field Team.

In August 2018, members of the team observed Defendant Glavine on more than one occasion
luring Plaintiff JD3 into his dorm room by moving her possessions into his room when she was
under the influence of alcohol.

Team members attempted to intervene on Plaintiff JD3’s behalf on these occasions, with
limited success as Defendant Glavin opposed their efforts.

One female team member reported Glavin’s conduct toward Plaintiff JD3 during this period to
Defendant Huckle. Upon information and belief, Defendant Huckle did nothing.

Thereafter, on or about August 24, 2018, Defendant Glavin raped Plaintiff JD3 at an off-
campus team party.

These were the same parties Defendant Huckle expected and demanded women on the team
attend, at the risk of not being seen as a team player if they failed to do so.

Plaintiff JD3 arrived at Canisius in August 2018 with no idea of the predatory behavior of
Defendant Glavin or other male athletes.

Plaintiff JD3 should have been warned about Defendant Glavin and the sexually inappropriate
behavior that occurred the past seasons that was tolerated and condoned by Defendants.
Plaintiff JD3’s rape would never have happened to her had Defendants properly dealt with
predator Defendant Glavin when Plaintiffs JD1 and JD2 previously complained.

One other female athlete on the team met with Defendant Huckle about Defendant Glavin’s
rape of Plaintiff JD3 and described in detail to Defendant Huckle what had happened to

Plaintiff JD3.

13
75.

76.

77,

78.

79,

80.

81.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 14 of 30

The sexual assaults by Defendant Glavin on Plaintiffs JD1 and JD2 were the subject of a
belated Title IX investigation by Defendant Canisius College.

In or around October 2018 Title IX Coordinator Terri Mangione met with several of the women
on the Cross-Country/Track and Field Team several of whom repeated their concerns and
reports of sexual harassment, discrimination, and sexual assault.

Ms. Mangione finally asked several individuals to submit written complaints, and initiated a
Title IX investigation.

Despite abundant reports of sexual harassment and discrimination by Defendant Huckle, the
Title IX investigation is limited to Defendant Glavin’s sexual assaults of JD1 and JD2.

Upon information and belief, Defendant Canisius College has never conducted a Title IX
investigation concerning the reports of sexual harassment, discrimination and retaliation by
Defendant Huckle.

At the conclusion of the Title IX proceeding, Defendant Glavin was ostensibly suspended from
the Cross-Country/Track and Field Team, but remained a student at Defendant Canisius and
remained on campus. He was not expelled from Canisius and no measures were put into place
to make sure Plaintiffs did not have to face their assailant while they attempted to finish their
education.

Despite his suspension from the team, Defendant Glavin continued to train with the team,
including joining the men on the team for training runs. Upon information and belief,
Defendant Huckel was aware of and condoned Defendant Glavin’s training with the team

despite his suspension.

14
82.

83.

84.

85.

86.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 15 of 30

Retaliation
Defendants retaliated against the Plaintiffs for complaining about and reporting the
Defendants’ sexual harassment, discrimination, abuse and assault.
On or about November 12, 2018 Defendant Huckle summoned Plaintiffs JD1, JD2 and another
female member of the team to a meeting in his office and pointedly told them he was making
an audio recording of the meeting. Defendant Huckle’s statements and demeanor during this
meeting caused all three women to feel pressured by Defendant Huckle to resign from the
team.
On or about December 6, 2018, Defendant Huckle met with Plaintiff JD2 in his office,
ostensibly for an end of season meeting. Defendant Huckle’s conduct toward JD2 during this
meeting to feel threatened and uncomfortable. When she chose to leave, Defendant Huckle
chased and screamed at JD2. This incident was witnessed by other students, and upon
information and belief one of those witnesses was so disturbed by Defendant Huckle’s conduct
that they began recording the event.
The following day, December 7, 2018, two other students directed lengthy letters to Canisius
College President John Hurley, each reporting a detailed and extensive array of concerns and
complaints about sexual harassment, discrimination, sexual assault, and retaliation in the
Cross-Country/Track and Field team generally, and on the part of Defendant Huckle
specifically. Those letters also voiced concerns about the failure of Canisius College to respond
effectively to those problems. Upon information and belief, there was no response and no
action taken based on those letters.
On December 10, 2018, Plaintiff JD2 was again required to meet with Defendant Huckle, and

this time also with Senior Womens’ Athletic Director Lisa Liotta. During this meeting

15
87.

88.

89.

90.

91,

92.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 16 of 30

Defendant Huckle accused JD2 and JD1 of “micro-aggressions” apparently for speaking to
each other during team practices.

Plaintiff JD1 was ultimately forced to resign from the Cross-Country/Track and Field Team in
February 2019 as a result of Defendants’ conduct and later transferred to another school to
finish her education.

Plaintiff JD2 was ultimately forced to resign from the Cross-Country/Track and Field Team in
February 2019 as a result of Defendants’ conduct.

As a result of the Defendants’ conduct, Plaintiff JD3 was forced to resign from the Cross-
Country/ Track and Field Team in June 2019.

After Plaintiff JD3 resigned from the team, Defendant Huckle sent an inappropriate email to
all team members blaming and embarrassing Plaintiff JD3 for her extremely difficult decision
to leave Defendant’s Cross-Country/Track and Field Team.

After their resignations from the Cross-Country/Track and Field team, to keep their scholarship
support Plaintiffs JD2 and JD3 were forced to sign agreements which required them to perform
service in lieu of participating on the athletic team. Under those agreements, they were required
to do laundry for all the other sports teams. While working there, Plaintiffs were forced to see
all the people that were their former teammates. Plaintiff JD3 had work during the Cross-
Country/Track and Field teams’ practice, and Plaintiff JD2 was harassed by two members of
the team on one occasion.

Until at least November 2019 Plaintiffs JD2 and JD3 were still listed on the Canisius College
website as athletes for purposes of Title IX compliance, despite the fact they were required to

perform service hours to keep their scholarships as non-athletes.

16
93.

94.

95.

96.

97.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 17 of 30

Plaintiffs’ Injuries
Plaintiffs JD1, JD2, and JD3 were all extremely talented and promising runners that had
successful careers cut short due to the conduct of all Defendants.
Each Plaintiff was irreparably harmed by Defendants’ actions and inaction.
Defendant Huckle promised Plaintiff JD1 a safe environment as well as one that would bring
out her full athletic potential at the start of Plaintiff JD1’s freshman season in 2017. These
promises soon proved to be worthless and hollow. Defendant Huckle constantly called out and
harassed women on the team for things such as poor form while doing drills or for what female
athletes were wearing.
Plaintiff JD1 felt shamed by Defendant Huckle for her sexuality and for having a girlfriend, to
the point where Plaintiff JD1 was nervous to even be standing next to her girlfriend at practice
or meets. Plaintiff JD1 tried to suppress her romantic relationship out of the fear of being
ridiculed or embarrassed by Defendant Huckle.
Plaintiff JD1 was appalled to hear Defendant Huckle state to her that he could not kick someone
off the team for “being a jackass” after Plaintiff JD1 complained and confided in Defendant
Huckle about allegations of sexual misconduct. Plaintiff JD1 lost faith in Canisius and its
employees and became frightened to stay on the Cross-Country/Track and Field Team at
Canisius. Plaintiff JD1 was terrified and appalled when, in Spring 2018, Defendant Huckle
told all the women on the team during one of the final team meetings of the season to not warn
or inform the incoming freshman of the sexual assault that had been perpetrated by Defendant
Glavin. Plaintiff was heartbroken to learn that JD3, a 17-year-old girl was raped in August
2018 by the same athlete that Defendants Huckle and Canisius College had allowed to stay on

the team despite having knowledge he was a predator.

17
98.

99,

100.

101.

102.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 18 of 30

As a result of the defendants’ conduct, JD1’s academic performance dropped, she had
difficulty with daily activities, and found it hard to concentrate. The trauma suffered by JD1
deprived her of the Division 1 running career that had been her dream since she was a child,
and stole from her the very joy of running.

Plaintiff JD2 was sexually assaulted by Defendant Glavin before her first semester at
Defendant Canisius had even begun. She had not even attended her first college class or
competed in her first collegiate race. Plaintiff JD2 was a straight “A” student in High School,
a member of the Honor Society, was taking Advanced Placement classes, and was running at
the top of her section. After being sexually assaulted by Defendant Glavin, Plaintiff JD2 had
three semesters where her GPA was below a 3.0 and was running nowhere near the level she
was at while in High School. She struggled going to class when she was a freshman because
she feared seeing her attacker Defendant Glavin in the halls or in classes the two had together.
Plaintiff JD2 suffers from flashbacks of her assault. She has had nightmares and trouble
sleeping. She had difficulty eating and training, lost body weight, and suffered chronic injures
as a result. At times she has harmed herself. She suffers from ongoing panic attacks and has
lost the joy of running.

Plaintiff JD3’s entire life prior to arriving at Canisius College revolved around being a straight
“A” student and running. Plaintiff JD3 excelled both as a student and as an athlete in Cross-
Country and Track and Field. During her High School career, she won League Championships,
Sectional Championships, and even won two National Championships. Plaintiff JD3’s goal
she had set for herself for when she ran collegiately was to “crush records.”

Defendant Huckle tricked Plaintiff JD3 into joining the Canisius College Cross-Country/Track

and Field Team by offering her a scholarship that he alleged to be “double” what any other

18
103.

104.

105.

106.

107.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 19 of 30

athlete had ever been awarded. Defendant Huckle then targeted and called Plaintiff JD3 out
during drills in front of the whole team, often making her repeat drills while everyone was
watching.
Plaintiff JD3 was also forced to go into private “guided visualization” meetings with Defendant
Huckle where she was forced to close her eyes and sit silently for 20-30 minutes while he
talked. These sessions made Plaintiff JD3 extremely uncomfortable. Plaintiff JD3 had no idea
what Defendant Huckle did during these sessions.
Defendants’ conduct also exposed JD3 to sexual assault by Defendant Glavin, by tolerating
and cultivating a culture of discrimination, abuse and assault against women in the cross
country and track and field program, and intentionally concealing the prior sexual misconduct
of Defendants.
Defendants’ conduct destroyed Plaintiff JD3’s great passion for running and ruined her
confidence and self-esteem. She has had difficulty eating and sleeping properly, was frequently
ill, lost her motivation to train and to socialize with friends. She had plans to become a
professional running coach, but now has difficulty even running herself.
FIRST CAUSE OF ACTION
Sexual Harassment and Sexual Assault in Violation of Title LX of the Education
Amendments Act of 1972, 20 U.S.C. § 1681 et seg. Against All Defendants.
Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.
Title IX of the Education Amendments Act of 1972 states: “No person in the United States

shall on the basis of sex, be ... subject to discrimination under any education program or

activity receiving Federal financial assistance.”

19
108.

109.

110.

111.

112.

113.

114.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 20 of 30

By the above-described conduct, Plaintiffs were discriminated against on the basis of their sex
at Defendant Canisius College, including but not limited to by sexual misconduct, sexual
harassment, sexual assaults, and a hostile environment by Defendants Huckle, Glavin, and
Maher. Plaintiffs were all subjected to discrimination due to their sex throughout their time as
athletes on Defendant’s Cross-Country/Track and Field Team.

By the above-described conduct, Defendant Canisius was on notice of the discriminatory
conduct engaged in by faculty and coaching staff at Canisius. Defendant Canisius failed to
carry out its duties and obligations pursuant to Title IX to investigate and take corrective action.
By the above described conduct, Defendant Canisius allowed and fostered an educational and
athletic environment in which discriminatory and harassing practices that were, and continue
to be, sufficiently severe or pervasive to create an environment that is both subjectively and
objectively hostile, abusive, and retaliatory.

By the above described conduct, Defendant Canisius tolerated, condoned, ratified, and/or
engaged in the sexually abusive educational and athletic environment, or, in the alternative,
knew, or should have known, of its existence, yet failed to conduct proper investigations and
failed to take remedial action.

By the above described conduct, Defendants Huckle, Maher, and Glavin committed, caused,
and/or aided and abetted the discriminatory conduct against Plaintiffs.

By reason of the continuous and ongoing nature of the above-described sexual assault, sexual
abuse, sexual harassment and sexual discriminatory conduct, Plaintiffs are entitled to the
application of the continuing violation doctrine to the unlawful acts alleged herein.

As a direct and proximate result of Defendants’ unlawful actions or inactions, Plaintiffs have

suffered, and will continue to suffer, harm, including, but not limited to, loss of future

20
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 21 of 30

educational, athletic, and employment opportunities, humiliation, embarrassment, reputational
harm, emotional and physical distress, mental anguish, and other economic and non-economic
damages.

115. Based on the foregoing, Plaintiffs have stated a cause of action for sexual harassment and
sexual assault in violation of Title IX against all Defendants. Therefore, Plaintiffs are entitled
to all legal and equitable remedies available for violations of Title IX, including compensatory

damages, attorney’s fees and costs, and other appropriate relief.

SECOND CAUSE OF ACTION
Retaliation in Violation of Title [IX of the Education Amendments Act of 1972, 20 U.S.C. §
1681 e¢ seq. Against All Defendants

116. Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.

117. By the above described conduct, Defendant Canisius has retaliated against Plaintiffs in
violation of Title IX by, inter alia, failing to properly investigate their claims of discrimination
and sexual assault in retaliation of their protected activity.

118. By the above described conduct, Defendants Huckle, Maher, and Glavin committed, caused,
and/or aided and abetted the retaliatory conduct against Plaintiffs.

119. Asa direct and proximate result of Defendant Canisius’s unlawful conduct in violation of Title
IX, Plaintiffs have suffered, and continue to suffer, harm for which they are entitled to an award
of damages to the greatest extent permitted by law, including, but not limited to, monetary
and/or economic harm, for which they are entitled to an award of monetary damages.

120. Asadirect and proximate result of Defendant’s unlawful actions, Plaintiffs have suffered, and

will continue to suffer, harm, including, but not limited to, loss of future educational, athletic,

21
121.

122.

123.

124.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 22 of 30

and employment opportunities, humiliation, embarrassment, reputational harm, emotional and

physical distress, mental anguish, and other economic and non-economic damages.

THIRD CAUSE OF ACTION

Sex Discrimination and Retaliation in Violation of Title VII of the Civil Rights Act of 1964
and the New York State Human Rights Law (Executive Law, Article 15), § 296(1) Against

All Defendants.
Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.
To establish a prima facie case of discrimination, a plaintiff must show four things: (1) she is
a member of the protected class; (2) she is qualified for her position; (3) she has suffered an
adverse employment action; and (4) the circumstances surrounding that action give rise to an
inference of discrimination. 42 U.S.C. 2000e-2; Abdu-Brisson v. Delta Air Lines, Inc., 239
F.3d 456, 466-7 (2d Cir 2001).
By the above-described conduct, Defendant Canisius subjected Plaintiffs to discrimination on
the basis of their sex in violation of Title VII and the NYSHRL. Defendant Canisius
discriminated against Plaintiffs on the basis of their sex, and through its acts and failures to
act, ratified and fostered an educational and/or employment environment that allowed Canisius
student athletes to engage in sexual misconduct and sexual assaults.
By the above-described conduct, Defendants Huckle, Maher, and Glavin subjected Plaintiffs
to discrimination on the basis of their sex in violation of Title VII and the NYSHRL.
Defendants discriminated against Plaintiffs on the basis of their sex, and through their acts and

failures to act, ratified and fostered an educational and/or employment environment that

22
125.

126.

127.

128.

129.

130.

131.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 23 of 30

allowed Canisius student-athletes such as Defendant Glavin to engage in sexual misconduct
and sexual assaults.
As aresult, Plaintiffs were denied the opportunity to obtain an educational environment and/or
employment environment free from discrimination and otherwise were denied the same terms
and conditions of education available to other students who were not subjected to such
treatment.
Defendants retaliated against Plaintiffs for resisting, reporting and complaining about the
sexual harassment, discrimination and abuse they were subjected to by the defendants.
As a direct and proximate result of Defendant Canisius’s unlawful discriminatory conduct in
violation of Title VII and the NYSHRL, Plaintiffs have suffered, and continue to suffer,
monetary and emotional harm for which they are entitled to an award of damages.
Based on the foregoing, Plaintiffs have stated a cause of action for sex discrimination against
Defendants.

FOURTH CAUSE OF ACTION
Aiding and Abetting Sex Discrimination in Violation of Title VII of the Civil Rights Act of
1964 and the New York State Human Rights Law (Executive Law, Article 15), § 296(1)
Against All Defendants.
Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.
By the above-described conduct, Defendants Huckle, Maher, and Glavin knowingly or
recklessly aided and abetted, and directly participated in, the unlawful discrimination to which
Plaintiffs were subjected in violation of Title VII and the NYSHRL.

As a direct and proximate result of Defendant Huckle’s, Maher’s, and Glavin’s unlawful

discriminatory conduct and harassment in violation of Title VII and the NYSHRL, Plaintiffs

23
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 24 of 30

have suffered, and continued to suffer, monetary and emotional harm for which they are
entitled to an award of damages.

FIFTH CAUSE OF ACTION
Tort of Negligence Against All Defendants.

132. Plaintiffs repeat each and every allegation set forth in the preceding paragraphs as though fully
set forth herein.

133. In New York, to establish a cause of action for negligence, a plaintiff must show: (1) the
defendant owed a cognizable duty to the plaintiff, as one who was a foreseeable plaintiff; (2)
the defendant breached his duty to the plaintiff; (3) the defendant’s breach was the actual and
proximate cause of the plaintiff's damage; and that (4) the plaintiff suffered legally cognizable
injury or damages.

134. Defendants owed Plaintiffs a duty of care as student-athletes at Canisius and breached this duty
when they failed to properly investigate and remedy harassment and assaults of Plaintiff by
other student athletes and to prevent such further sexual assaults from happening after
Defendants were on notice of the behavior. Plaintiffs suffered, and continued to suffer,
monetary and emotional harm for which they are entitled to an award of damages and
Defendants are the actual and proximate cause of the plaintiffs’ damages.

135. Based on the foregoing, Plaintiffs have stated a cause of action for negligence against
Defendants. |

SIXTH CAUSE OF ACTION
Hostile Work Environment in Violation of Title VI of the Civil Rights Act of 1964 and the
New York State Human Rights Law (Executive Law, Article 15), § 296(1) Against All
Defendants.
136. Plaintiffs repeat each and every allegation in the preceding paragraphs as though fully set forth

herein.

24
137.

138.

139.

140.

141.

142.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 25 of 30

To plead a claim of hostile work environment, a plaintiff must show: (a) that the workplace
was permeated with discriminatory intimidation that was sufficiently severe or pervasive to
alter the conditions of her work environment, and (b) that a specific basis exists for imputing
the conduct that created the hostile environment to the employer. Petrosino v. Bell, 385 F.3D
210 (2d Cir. 2004).

Plaintiffs JD2 and JD3 were forced to do laundry to retain their athletic scholarship.
Defendants Canisius College and Maher required Plaintiffs JD2 and JD3 to perform these tasks
to keep their scholarship despite the fact they were victims of sexual assault and rape.

Based on the foregoing, Plaintiffs have stated a cause of action for hostile work environment
against Defendant.

SEVENTH CAUSE OF ACTION
Tort of Negligent Hiring and Supervision Against Defendant Canisius College.

Plaintiffs repeat each and every allegation set forth in the preceding paragraphs as though fully
set forth herein.

To state a claim for negligent supervision under New York law, a “supervisor must have
‘kn[own] or should have known of the employee’s propensity for the conduct which caused
the injury.’” Krystal G. v. Roman Catholic Diocese of Brooklyn, 34 Misc. 3d 531, 537 (Sup.
Ct. 2011). To prevail on this claim, Plaintiff must show that “defendant knew or should have
known about his subordinate’s propensity for the conduct that caused the plaintiff's injury.”
Id. at 538.

Defendants knew or should have known about Defendant Glavin’s propensity for inappropriate
behavior as Plaintiffs JD1 and JD2, among others, complained to Defendant Canisius, Huckle,
and Maher about it in the past and Plaintiff JD3 and others was subsequently sexually assaulted

and harmed by Defendant Glavin.

25
143.

144,

145.

146.

147.

Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 26 of 30

Defendant Maher was responsible for hiring Defendant Huckle. Defendant Maher knew or
should have known that Defendant Huckle would have a duty to protect his student-athletes
from predatory behavior such as sexual assault and rape by other student-athlete teammates.
Defendant Huckle failed to do so, as multiple female athletes were victims of sexual assault
and even rape under his watch. Some of these sexual assaults and a rape occurred after
Defendant Huckle had received numerous complaints from female student-athletes and
Defendant Huckle therefore knew or should have known about student-athlete Defendant
Glavin’s sexually predatory behavior. Defendant Huckle even went so far as to forbid the
female student-athletes on the Cross-Country/Track and Field Team to warn the incoming
freshmen athletes of Defendant Glavin’s sexually predatory behavior.

Based on the foregoing, Plaintiffs have stated a cause of action for negligent supervision
against Defendant.

EIGHTH CAUSE OF ACTION
Breach of Contract Against Defendant Canisius College.

Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.

Based on the aforementioned facts and circumstances, Defendants breached express and/or
implied agreement(s) with Plaintiffs to provide them with scholarships to attend Canisius
College.

As a direct and foreseeable consequence of these breaches, Plaintiffs sustained damages
including, without limitation, emotional distress, loss of educational and economic
opportunities and other direct and consequential damages. Plaintiffs are entitled to recover

damages for Defendants’ breach of the express and/or implied agreements.

26
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 27 of 30

148. Asa direct and proximate cause of the above conduct, actions and inactions, Plaintiffs have
suffered physical, emotional and economic injuries. As a result of the foregoing, Plaintiffs
are entitled to damages in an amount to be determined at trial plus attorney’s fees, expenses,
costs and disbursements.

149. Based on the foregoing, Plaintiffs have stated a cause of action for breach of contract against
Defendants.

NINTH CAUSE OF ACTION
Sexual Orientation Discrimination in Violation of Title IX of the Education Amendments
Act of 1972, Title VI of the Civil Rights Act of 1964, and the New York State Human

Rights Law (Executive Law, Article 15), § 296(1) Defendants Canisius, Maher, and Huckle.

150. Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.

151. Title IX, Title VI, and the NYSHRL prohibit discrimination on the basis of one’s sexual
orientation.

152. By the above-described conduct, Defendants subjected Plaintiffs JD1 and JD2 to
discrimination on the basis of their sex in violation of Title IX, Title VIL, and the NYSHRL.
Defendant Huckle discriminated against Plaintiffs JD1 and JD2 on the basis of their sexual
orientation by ostracizing them and chastising them for their same sex relationship, and
through Defendant Canisius’s acts and failures to act, ratified and fostered an educational
and/or employment environment that allowed Canisius employees to engage in harassment and
creating a hostile work environment for athletes on the basis of their sexual orientation.

153. As a result, Plaintiffs JD1 and JD2 were denied the opportunity to obtain an educational

environment and/or employment environment free from discrimination and otherwise were

27
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 28 of 30

denied the same terms and conditions of education available to other students who were not
subjected to such treatment.

154. Asa direct and proximate result of Defendants’ unlawful discriminatory conduct in violation
of Title VII and the NYSHRL, Plaintiffs have suffered, and continue to suffer, monetary and
emotional harm for which they are entitled to an award of damages.

155. Based on the foregoing, Plaintiffs JD1 and JD2 have stated a cause of action for sexual

orientation discrimination against Defendants.

TENTH CAUSE OF ACTION
Tort of Negligence and/or Intentional Sexual Assault in Violation of the NY Child Victims
Act, CPLR §§ 213-c and 214-g Against All Defendants
156. Plaintiffs hereby repeat, reiterate, and re-allege each and every allegation contained in the
preceding paragraphs as though fully set forth herein.
157. Plaintiff JD1 was sexually assaulted by Defendant Glavin on or about August 28, 2016.
158. Plaintiff JD2 was sexually assaulted by Defendant Glavin on or about December 15, 2017.
159. Plaintiff JD3 was raped by Defendant Glavin at a team-sanctioned off campus party in August
2018. Plaintiff JD3, was seventeen (17) years of age at the time, did not consent to having
sexual intercourse with Defendant Glavin, and was unable to consent due to intoxication.
160. The conduct of all defendants caused and contributed to the sexual assault.
161. Plaintiffs were each irreparably harmed by Defendant Glavin’s sexual assault and have
suffered, and continue to suffer, monetary and emotional harm for which each is entitled to an

award of damages.

162. This cause of action is timely pursuant to the NY Child Victims Act, CPLR §§ 213-c and 214-

g.

28
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 29 of 30

163. Based on the foregoing, Plaintiffs have each stated a cause of action for negligence and/or

intentional sexual assault in violation of NYS law and the NY Child Victims Act.

WHEREFORE, Plaintiffs respectfully request this Court enter judgment in their favor on

all causes of action and award the following relief:

A.

Damages for the Plaintiffs’ emotional distress, including pain, suffering, loss of
enjoyment of life, humiliation and other injuries in an amount to be determined at
trial;

A judgment fully reimbursing Plaintiffs the full cost of their scholarships and their
attendance, including tuition, fees, and room and board;

Defendants to pay Plaintiffs the costs of this action, together with reasonable
attorney’s fees and disbursements;

Directing Defendants to pay all unreimbursed medical costs incurred by Plaintiffs
as a result of the stress and anxiety they suffered resulting from the discrimination,
including diagnostic analysis, treatment and therapy, and follow-up therapy;
Injunctive relief as this Court deems just and equitable;

Defendants to be assessed punitive damages; and

Plaintiffs to have such other and further relief as this Court deems just and
equitable.

DEMAND FOR JURY TRIAL

Pursuant to Rule 38(b) Fed. R. Civ. P., Plaintiffhereby demands a trial by jury for all issues

triable of right by a jury in this case.

29
Case 1:21-cv-00521-GWC Document1 Filed 04/19/21 Page 30 of 30

Dated: April 19, 2021
Buffalo, New York

Respectfully submitted, Plaintiffs
By their attorneys

/s/ Lindy Korn
Lindy Korn, Esq.
Catherine McCulle, Esq.
Attorneys for Plaintiffs
The Law Office of Lindy Korn PLLC
Electric Tower
535 Washington Street, Ninth Floor
Buffalo, New York 14203
(716) 856-5676 x 5
(716) 507-8475
Ikorn@lkorn-law.com
cmeculle@lkorn-law.com

30

/s/ Brian M. Melber
Brian Melber, Esq.
Attorneys for Plaintiffs
Personius Melber LLP
2100 Main Place Tower
Buffalo, NY 14202
(716) 855-1050
bmm@personiusmelber.com
